




--------------------------------------------------------------------------------

THIS EMPLOYMENT AGREEMENT (the "Employment Agreement") is made as of December
20, 2018.
THE UNDERSIGNED:
(1)
CIMPRESS INVESTMENTS B.V., a private limited liability company organized under
the laws of the Netherlands with its registered office in Hudsonweg 8, 5928 LW
Venlo, The Netherlands ("Company"), legally represented by Sean Quinn, managing
director; and



(2)
Cornelis David Arends, currently residing at the address specified under the
signature line below ("Executive").



THE THIRD PARTY:


CIMPRESS N.V., a public limited liability company organized under the of the
Netherlands with its registered office in Hudsonweg 8, 5928 LW Venlo, The
Netherlands ("Cimpress"), legally represented by Robert Keane, Chairman of its
Board of Directors.


The parties to this Employment Agreement are hereinafter collectively referred
to as the "Parties" and individually as a "Party".
RECITALS:
(1)
Executive and Cimpress established an employment relationship between themselves
on November 1, 2015 for a definite term, which was extended on December 13, 2017
for an indefinite term. Commencing on January 11, 2016 Executive was assigned by
Cimpress to Cimpress France S.à r.l. (an affiliate of Cimpress) on the basis of
the Long Term Assignment Agreement dated 9 December 2015 (the "Long Term
Assignment Agreement"), which was extended on December 13, 2017 until July 31,
2018. Executive and Cimpress agreed that the assignment at Cimpress France S.à
r.l. is extended until December 31, 2018.



(2)
The Parties now wish to amend the employment relationship and the applicable
employment terms and conditions in this Employment Agreement.



(3)
Executive shall enter into the employment of Company on January 1, 2019 on which
same date Executive's employment with Cimpress will be terminated by mutual
consent of Executive and Cimpress. Upon entering into the employment of Company,
Executive will retain his accumulated employment rights accumulated with
Cimpress vis-à-vis Company.



(4)
In this Employment Agreement, the "Group" refers to Cimpress, Company, and their
current and future subsidiaries and affiliates, including, without limitation,
Company and its subsidiaries and further including all legal predecessors and
successors of these entities.



(5)
In this Employment Agreement, "DCC" refers to the Dutch Civil Code.



(6)
No collective bargaining agreement is applicable to this Employment Agreement.



(7)
Company and Executive further agree as follows:



1.
DURATION



1.1.
Executive’s employment with Company shall have an effective date as from January
1, 2019 (the “Effective Date”) for an indefinite term on the basis of this
Employment Agreement.






--------------------------------------------------------------------------------





2.
TITLE; DUTIES



2.1.
Executive’s title is Senior Vice President, Upload & Print. Executive shall
report to Robert Keane, Chief Executive Officer of the Group.



2.2.
Executive shall be responsible for overseeing Druck.at, Easyflyer, Printdeal and
WIRmachenDRUCK. Executive is prepared also to perform for the Group limited work
and duties that do not follow from his job title, if in Company’s discretion the
Group’s interest reasonably requires this (but with due consideration for
Executive's main tasks and responsibilities for Company) and without any further
amendment of this Employment Agreement and/or to the remuneration package
provided herein.



2.3.
Company may change Executive’s title from time to time and/or require Executive
to undertake any role for which Executive’s skills and experience are suitable
and/or that is in Company's reasonable interest.



2.4.
Executive shall be fully committed to perform his duties to the best of his
knowledge and ability and shall promote Company's interests.



2.5.
The Parties confirm that the side agreements attached hereto in Annex A remain
in full force and effect.



2.6.
Unless prevented by incapacity, Executive shall devote the whole of his agreed
upon work time, attention and abilities to the business of Company. Executive
may therefore not engage in any other professional or employment activity
throughout the duration of this contract without the prior written approval of
Company, provided that Executive may continue to manage his passive investments,
engage in charitable activities and hold non-executive director positions at
businesses that are not competitive with the Group.



2.7.
Executive shall at all times strictly comply with the Group's Code of Business
Conduct, Gifts, Entertainment and Anti-Bribery Policy, Insider Trading Policy
and other Company rules, policies and procedures in effect from time to time,
copies of which are available on the Group's Global Policy Resource Center on
the Group's internal Nexus or from the Human Resources department. Executive
shall report his own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or board member of Company or any Group Company to the General
Counsel or the Compliance team via ComplianceQuestions@cimpress.com immediately
on becoming aware of it.



2.8.
The Group's employee handbook as amended from time to time applies and Company
may amend it at any time in its sole discretion without prior notice. To the
extent that there is any conflict between the terms of this Employment Agreement
and the employee handbook, this Employment Agreement shall prevail.



3.
TIME COMMITMENT



3.1.
As of the Effective Date, the working time of Executive shall be gradually
decreased in accordance with the following schedule:



3.1.1.
From the Effective Date up to and including September 30, 2022 (the "Final
Transition Date"), the working time of Executive shall be decreased to 50% and
Executive shall undertake the duties under this Employment Agreement on a
part-time basis (the "Initial Transition Phase").



3.1.2.
From and after the Final Transition Date the working time of Executive shall be
decreased to zero (0) hours per week (the "Final Transition Phase").



3.2.
The Final Transition Date can be changed by the Parties in writing with mutual
consent.



3.3.
Executive shall work overtime insofar as he may be reasonably required to do so.
Remuneration for such overtime shall be deemed included in the Base Salary as
stated in clause 6 below.






--------------------------------------------------------------------------------





4.
PLACE OF WORK



4.1.
In respect of the place where Executive performs his duties, the Parties agree
that due to the international role and responsibilities of Executive, the
Company will make available to Executive the premises of the Group. Executive is
required to travel internationally and also willing to perform his duties
elsewhere.



4.2.
The Parties envisage that Executive falls within the scope of the Dutch social
security scheme based on article 13 of the Regulation (EC) no 883/2004 of the
European Parliament and of the Council of 29 April 2004 on the coordination of
social security systems ("Social Security Regulation") and Executive will set
his working days accordingly.



4.3.
Executive shall provide Company with a written summary of his working days
(including travel days) by country for the previous calendar quarter within 30
days following the end of each calendar quarter, indicating, inter alia, whether
he still complies with the requirements of article 13 of the Social Security
Regulation in order to fall within the scope of the Dutch social security
scheme.



5.
TERMINATION; NOTICE



5.1.
Each Party has the right to terminate this Employment Agreement as per the end
of the month, whilst observing a notice period of two months (for the Employee)
or four months (for the Employer).



5.2.
Company has the right to terminate this Employment Agreement immediately without
notice for urgent cause (“ontslag op staande voet”) within the meaning of
Article 7:678 DCC. The rights of Company under this clause 5.2 are without
prejudice to any other rights that it might have at law to terminate this
Employment Agreement or to accept any breach of this Employment Agreement by
Executive as having brought the Employment Agreement to an end. Any delay by
Company in exercising its rights to terminate shall not constitute a waiver
thereof.



5.3.
This Employment Agreement shall in any case end by operation of law on the day
on which Executive shall be eligible for state old-age pension under the laws of
the Netherlands (AOW).



6.
SALARY AND FRINGE BENEFITS



6.1.
The Parties agree as follows:



6.1.1.
The base salary of Executive shall be two million two hundred and fifty thousand
Euro (€ 2,250,000) per year on a full-time basis, inclusive of the applicable
legal holiday allowance (the "Base Salary").



6.1.2.
From and after the Effective Date, the Base Salary shall be proportionally
reduced based on the working time of the applicable Transition Phase (i.e., 50%
during the Initial Transition Phase and 0% during the Final Transition Phase).



6.2.
The Base Salary shall be payable to Executive on a monthly basis.



6.3.
Executive agrees to receive all his payslips in a non-alterable electronic
format via either his Company nominative email address or his personal email
address and the internet connection of his choice as is currently known to
Company



6.4.
During employment, Company may deduct from the salary and any other sums owed to
Executive, any money owed to Company by Executive and/or any of the Group
Company in accordance with Article 7:632 of the DCC.








--------------------------------------------------------------------------------





6.5.
Executive has been granted 6,197 supplemental performance share units on May 15,
2018, under the 2016 Performance Equity Plan of Cimpress (the "Equity Plan").
Executive is not currently eligible for any further long-term incentive grants
under the Equity Plan or otherwise.



6.6.
Executive and his immediate family are eligible to participate in the
international healthcare benefits plan of the Group, currently provided by
Aetna. “Immediate Family” means Executive's spouse or eligible partner and any
legal dependent living with Executive in his place of residence.



6.7.
Company shall bear the cost of a fully furnished and serviced accommodation
(including utilities) in Paris, France, for Executive's use until the
termination of this Employment Agreement, subject to a cap of € 15,000 per
month.



7.
TAXES AND WITHHOLDINGS



7.1.
The Base Salary is a gross amount and is subject to the mandatory and agreed
deductions. The same applies in respect of any other benefits under this
Employment Agreement.



7.2.
Upon the request of Executive, Company hereby agrees to refrain from withholding
Dutch wage tax (loonbelasting) in respect of the Base Salary in reliance on:



7.2.1.
the letter ruling obtained by Cimpress from the Dutch tax authorities dated 21
June 2018, with reference 8208.702.74.L01/1245.59.517, including the application
dated 19 January 2018 (the "Tax Ruling"); and



7.2.2.
Executive’s warranties and covenants set forth in clause 8.3.



7.3.
Notwithstanding clause 7.2 Company will be entitled to withhold Dutch wage tax
and any other mandatory withholdings any member of the Group has to make from
the Base Salary, if Company is advised that is obligated to do so, or if
Executive breaches any of the warranties and/or does not adhere to the
covenants, in each case as set forth in clause 8.3.



7.4.
Company shall pay the Dutch employee social security premiums (premies
werknemersverzekeringen zoals bedoeld in de Wet financiering sociale
verzekeringen en de inkomensafhankelijke bijdrage zoals bedoeld in de
Zorgverzekeringswet) applicable in respect of Executive. Any non-Dutch social
security contributions or premiums shall be for the account of Executive.



8.
EXECUTIVE'S WARRANTIES AND COVENANTS



8.1.
Executive represents and warrants to Company that, by entering into this
Employment Agreement or performing any of his obligations under it, he shall not
be in breach of any court order or any express or implied terms of any contract
or other obligation binding on him.



8.2.
Executive warrants that he is entitled to work in the Netherlands and each other
jurisdiction where he works without any additional approvals and shall notify
Company immediately if he ceases to be so entitled during this Employment
Agreement. Notwithstanding the preceding sentence, the Company shall apply for
all permits, licenses or otherwise for the Executive to be entitled to work in
the Netherlands and each of the other jurisdictions where he works, to the
extent the Company is required to do so under applicable law.



8.3.
Executive warrants to and covenants with Company in the following terms:



8.3.1.
The place of residence of Executive is Crespina Lorenzana, Italy. Executive
shall provide a written declaration regarding his factual residence situation,
acceptable to Company.








--------------------------------------------------------------------------------





8.3.2.
Executive shall provide Company with a copy of his Italian residence statement
including the application on which it is based.



8.3.3.
Executive shall take any steps as are necessary to continue to be considered an
Italian resident for purposes of Italian domestic tax laws and any applicable
tax treaties for the duration of this Employment Agreement.



8.3.4.
Executive has resigned from all board positions held by him at any Group
entities resident in the Netherlands or with their registered seat and/or
primary place of business in the Netherlands.



8.3.5.
Executive shall comply with the requirements set forth or referenced in the Tax
Ruling.



8.3.6.
Executive has obtained advice from a specialized tax advisory firm in respect of
the taxation in each of the jurisdictions where he works. Executive shall notify
the Company when he becomes aware that there is a withholding obligation or
other tax obligation for the Group in any of the jurisdictions where he works.
Executive commits to request for an update of the obtained advice at least
annually. The Company shall bear the reasonable costs associated with the
Executive obtaining such advice.



8.3.7.
Executive will set his working days in such a way that it complies with the
requirements of article 13 of the Social Security Regulation in order to fall
within the scope of the Dutch social security scheme.



9.
INDEMNIFICATIONS



9.1.
Executive, on his own behalf and on behalf any affiliates he controls, agrees to
indemnify Company and the Group to the maximum extent permitted by law from any
liability and tax (including interest and penalties) arising out of or related
to



9.1.1.
Executive’s failure to comply with the terms of the Employment Agreement,
including, without limitation, any of the warranties and/or covenants set forth
in clause 8.3; and



9.1.2.
Company's failure to withhold and/or pay any taxes and or social security
contributions or premiums (other than the Dutch employee social security
premiums as set forth in clause 7.4) or similar charges in reliance on
Executive’s performance of his obligations under the Employment Agreement.



10.
OBLIGATIONS ON TERMINATION



10.1.
On termination of this Employment Agreement for any reason Executive shall:



10.1.1.
immediately deliver to Company all books, materials, files, documents, records,
correspondence, papers and information, and copies thereof, on whatever media
and wherever located, relating to the business or affairs of Company and the
Group or its business contacts, any keys, credit card, equipment (including, but
not limited to, company car, computer hardware, software and printers, wireless
handheld devices, cellular phones, pagers, etc.) and any other property of
Company and of the Group, which is in his possession or under his control;



10.1.2.
immediately deliver to Company all building badges and any similar
identification, and any other Company and Group-owned or Company and
Group-leased property in his possession or control leaving intact all electronic
Company and Group documents, records and files, including but not limited to
those that he developed or helped to develop during his employment with Company;



10.1.3.
have cancelled all accounts for his benefit, if any, in Company’s and Group’s
name, including but not limited to, credit cards, telephone charge cards,
cellular phone and/or pager accounts and computer accounts;






--------------------------------------------------------------------------------







10.1.4.
have transferred to Company all rights in and control over (including all
logins, passwords and the like) any and all accounts, social media accounts,
subscriptions and/or registrations, electronic or otherwise, that he opened
and/or maintained in his own name, but on behalf of or for the benefit of
Company and/or the Group, during the course of his employment and not to access
or do anything that may directly or indirectly inhibit or prevent Company from
accessing any and all of these accounts, social media accounts, subscriptions
and/or registrations;



10.1.5.
after complying with 10.1.2 above (if applicable) irretrievably delete any
information relating to the business of Company and the Group stored on any
personal magnetic or optical disk or personal memory or device and all matter
derived from such sources which is in his possession or under his control; and



10.1.6.
provide a signed statement on a form prepared by Company that he has complied
fully with his obligations under this clause 10.1 together with such reasonable
evidence of compliance as Company may request.



10.2.
In the event that any transfers referred to in clause 10.1 above have not been
fully effected as of the last day of his employment with Company, Executive
shall execute, after termination date, such instruments and other documents and
take such other steps as Company may reasonably request from time to time in
order to complete the transfer of any such accounts, social media accounts,
subscriptions and/or registrations.



11.
COMPANY PROPERTY

If and as long as Executive is unable to work due to illness and during other
periods of non-activity (irrespective of the reason for such non-activity),
Company property made available by Company shall be returned to Company, as soon
as this illness or non-activity has lasted longer than eight (8) weeks.
Executive shall return Company property made available to him to Company clean
and in good condition after one month of absence due to illness or other
non-activity, without Company having to compensate Executive (financially or
otherwise).
12.
PENSION



12.1.
Executive and his partner hereby waive the right to participate in any
collective pension schemes applicable within Company or the Group.



12.2.
The Company shall pay Executive a Pension Allowance equal to the voluntary
pension contributions Cimpress would otherwise pay on an annual basis under the
pension scheme applicable to Executive (i.e. this scheme currently is the NN
Prestatie Pensioen offered by Cimpress/Vistaprint BV to their non-CLA
employees).



13.
HOLIDAYS



13.1.
Executive is entitled to a number of paid holidays in each holiday year
(currently between 1 January and 31 December) equivalent to the minimum
requirement in accordance with the DCC, the applicable collective bargaining
agreement (if any) and Company’s policies relative to paid holiday (if any). If
the Employment Agreement commences or terminates part way through a holiday
year, Executive’s entitlement during that holiday year shall be calculated on a
pro-rata basis.



13.2.
In principle, holidays shall be taken in the calendar year in which the
entitlement is acquired. Days that - in deviation of that principle - are
carried over to the following calendar year, shall lapse in accordance with
Article 7:640a DCC.








--------------------------------------------------------------------------------





14.
ILLNESS



14.1.
If Executive is ill he shall inform Company of this, in conformity with the
applicable rules for the notification and check-up in case of illness. Executive
agrees to consent to medical examinations by Company’s doctor upon request of
Company.



14.2.
Without prejudice to the provisions and conditions in Article 7:629 of the Dutch
Civil Code, in case of illness of Executive Company shall continue to pay:



14.2.1.
during the first eight (8) weeks of illness, 100% of the last-earned Base Salary
on a monthly basis and continuation of fringe benefits payable under this
Employment Agreement (as proportionally reduced in accordance with clause 6.1.2,
if applicable);



14.2.2.
if and insofar as Executive will be ill for eight (8) weeks or more, 50% of the
Illness Reference Salary. This will apply as from 1 January 2019 up to and
including 104 weeks of illness.



14.3.
For the purpose of clause 14.2, the "Illness Reference Salary" shall mean four
hundred thousand Euro (€ 400,000) gross on an annual basis.



15.
APPLICABLE LAW AND DISPUTES



15.1.
This Employment Agreement is governed exclusively by Dutch Law.



15.2.
Any dispute in relation to and/or arising from this Employment Agreement or
agreements that continue on and/or derive from this Employment Agreement shall
exclusively be brought before the competent court in Amsterdam, the Netherlands.



16.
MISCELLANEOUS



16.1.
This Employment Agreement and the documents attached in the Annex, collectively
constitute the whole agreement between the Parties and supersede all previous
discussions, correspondence, negotiations, arrangements, understandings and
agreements between them. Each Party acknowledges that in entering into this
Employment Agreement it has not relied on and shall have no remedy in respect of
any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Employment Agreement or not) relating to Executive's employment under this
Employment Agreement which is not expressly set out in this Employment Agreement
or any document referred to in it. The Annexes to this Employment Agreement form
part of (and are incorporated into) this Employment Agreement.



16.2.
Company is entitled to unilaterally amend this Employment Agreement, including
all the documents constituting part thereof, if Company has a substantial
interest in such amendment(s) that outweighs the interests of Executive (which
may be adversely affected by such amendment(s)) in accordance with the standards
of reasonableness and fairness.



16.3.
Amendments to this Employment Agreement shall only be valid to the extent that
they have been recorded in writing.



16.4.
If any of the provisions of this Employment Agreement are or become invalid or
unenforceable at any time, the validity and enforceability of the other
provisions of this Employment Agreement shall not be affected as a result. The
Parties shall then modify this Employment Agreement insofar as necessary in
consultation, in the sense that they shall replace the invalid provisions with
valid and binding provisions which differ as little as possible from the invalid
or unenforceable provision(s) concerned.

* * * * *





--------------------------------------------------------------------------------





Thus agreed upon and signed in duplicate in Amsterdam, The Netherlands.
 
CIMPRESS INVESTMENTS B.V.


/s/Sean Quinn
legally represented by Sean Quinn, managing director










CIMPRESS N.V.


/s/Robert Keane
legally represented by Robert Keane, Chairman of the Board of Directors
Cornelis David Arends


/s/Cornelis David Arends


















For the purpose of Clause 12.1:


ELISABETH JOSEPHINE MARTHE HENDRICKS


/s/Elisabeth Josephine Marthe Hendricks



Annex:
A - Invention & Non-Disclosure Agreement and Non-Competition & Non-Solicitation
Agreement





